Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 11/8/22 have been fully considered but they are not persuasive. The applicant has argued that Finberg does not teach the limitations “perform the individualized control to place one or more of the controllable units into a resting state based on an operational history of such one or more controllable units regardless of the estimated state of those controllable units.” The examiner respectfully disagrees.
As the applicant noted and the examiner previously cited, ¶[07] of Finberg describes an under-performing or failed/fault cells as a reason for being bypassed. One of ordinary skill in the art understands that a cell being bypassed is in a resting state since it is not being charged or discharged by the circuit which applies charge or the load which discharge is extracted. Furthermore, for a cell to be determined either “faulty”, “failing,” and/or “under-performing,” one of ordinary skill in the art understands that this information would be based on the operational history of the battery cell. An underperforming cell would mean that it has not performed well enough in the past (i.e. history). a faulty/failing/unhealthy cell likewise is something that has been determined based on past information to not be performing correctly. Therefore, the applicant’s arguments with respect to the added portion to the independent Claims have been respectfully refuted. As for the other limitations added to the independent Claims, they were already addressed in the previously rejected claims, as applicant has added Claims 6, 9, and 10 into the independent Claims. 
Claims 11 and 12 will be objected to for not further limiting their claim limitations. They will not be subject to a 112 rejection since they include the limitation of the “second portion of the hierarchy” but the limitations are effectively redundant since the substantive subject matter has already been added to Claim 1 upon which they depend.
The double patenting rejection will be withdrawn as the applicant has substantially amended the independent Claims from the copending application.
The specification objection is withdrawn due to the amendment.
Information Disclosure Statement
Examiner and applicant’s representative discussed the lengthy information disclosure statements filed between 10/11/22 and 11/11/22 (see attached interview summary). It is noted that two of the reference filed in this IDS document were already cited by the examiner in the 892 Notice of References Cited filed 8/8/22. Furthermore, the Examiner would like to note the latest Information Disclosure Statement (IDS) submittals are extremely long. The Examiner has considered all of the references submitted as part of the Information Disclosure Statements, but has not found any to be particularly relevant. If Applicant is aware of pertinent material in the references, he should so state in a response to this Office action. Applicant is reminded of section 2004, paragraph 13, of the MPEP:
It is desirable to avoid the submission of long lists of documents if it can be avoided. Eliminate clearly irrelevant and marginally pertinent cumulative information. If a long list is submitted, highlight those documents which have been specifically brought to applicant’s attention and/or are known to be of most significance. See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), aff ’d, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974). But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995). 

Claim Objections
Claims 11 and 12 are objected to because of the following informalities: 
Claims 11 and 12 will be objected to for not further limiting their claim limitations. They will not be subject to a 112 rejection since they include the limitation of the “second portion of the hierarchy” but the limitations are effectively redundant since the substantive subject matter has already been added to Claim 1 upon which they depend.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 11, 12, and 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Finberg et al (USPGPN 20110057617).
Independent Claim 1, Finberg discloses a battery control system (Figs. 1-3 & 6), comprising: a plurality of switching circuitry (108 of Fig. 1, 210/204 of Fig. 2, 302b-312b of Fig. 3, and 606 of Fig. 6) coupled to the plurality of battery cells (106 of Fig. 1, 202 of each of 200-200b of Fig. 2, 302a-312a of Fig. 3, and cells of string 604 in Fig. 6), and arranged to facilitate individualized control of each of the controllable units (inherent from the switching elements, see ¶’s [05-07, 11, 37, 47]), wherein the individualized control includes battery cells arranged as a plurality of controllable units (see Fig. 1 and each unit 200-200b of Fig. 2), wherein each controllable unit includes at least one of the battery cells of the plurality (see Figs. 1-3 & 6); selective activation/deactivation of each controllable unit within an aggregation of battery cells (cited above, see further ¶’s [25-28] & Figs. 4 & 5 which describes subsets of cells being used); sensing circuitry arranged at each controllable unit to measure conditions of at least one battery cell of that controllable unit (214, see Fig. 2 & ¶’s [25-28] along with 112 of Fig. 1, see ¶[24]); and controller circuitry operatively coupled to the switching circuitry and to the sensing circuitry (116 of Fig. 1 see ¶[24], 220 of Fig. 2 see ¶’s [25-28], and 602 of Fig. 6 see ¶[46]), the controller circuitry operative to read the sensing circuitry and to cause the switching circuitry to dynamically activate and deactivate the controllable units within the aggregation of battery cells based on the individualized control according to battery-management instructions (Figs. 4 & 5 and ¶’s [05-07, 11, 37, 47]); wherein the battery management instructions, when executed, cause the controller circuitry to: estimate a state of each controllable unit based on the measured conditions of the at least one battery cell in that controllable unit, wherein the estimated state is indicative of a performance capability of that controllable unit (402 & 502 of Figs. 4 & 5); determine a hierarchy of the plurality of controllable units, the hierarchy being based on the respective states of the controllable units (404 and 504 of Figs. 4 & 5, ¶[39] where selection of one cell vs selection of another is ranking and ranking is making a hierarchy as one having ordinary skill in the art understands); perform the individualized control based on the hierarchy such that a respective position of each of the controllable units within the hierarchy is used to set a duration of the activation of that controllable unit within the aggregation of battery cells (404 and 504 of Figs. 4 & 5, ¶[39] where selection of one cell vs selection of another is ranking and ranking is making a hierarchy as one having ordinary skill in the art understands; ¶’s [09, 11, 33, 40-42, 46, 47, 52] describes this duration/delay/time; Figs. 7 & 8 further show readjustment of the hierarchy); and adjust ordering of the hierarchy in response to operational history of one or more of the controllable units regardless of any changes in the estimated states of those controllable units (¶’s [07, 09, 31, 47, 51] which describes whether a cell is healthy, or performing, or for those that are failed/faulty/aging/underperforming, which describes whether a cell is unhealthy, thus the extent of degradation is determined, thus the ordering of the hierarchy is adjusted by removing them, where to have an underperforming cell, there has to be a history of underperformance determined, thus it is based on that history).
Finberg discloses the battery-management instructions, when executed, cause controller circuitry to determine the hierarchy such that controllable units having estimated states indicative of relatively higher performance capability are assigned to a relatively higher placement in the first portion of the hierarchy, and controllable units having estimated states indicative of relatively lower performance capability are assigned to a relatively lower placement in the first portion of the hierarchy (¶[39] describes the ranking/hierarchy of cells, while ¶’s [07, 09, 31, 51] describes that certain cells which are faulty/underperforming are placed at the lowest part of the hierarchy; furthermore, see ¶[47] which states [“a cell having less capacity may be selected for charging or discharging for less total time (during the total charging or discharging cycle) than a cell having more capacity. In this fashion, each cell in a string may be charged to its individual Vmax (so that the voltage of every cell equals its Vmax at the end of a charging cycle) or discharged to its individual Vmin, (so that the voltage of every cell equals its Vmin at the end of a discharging cycle)”], Figs. 7 & 8 demonstrate that those cells which are much lower than others while charging are charged longer {¶’s [32-42, esp. 33 & 40-42] } and those much higher while discharging {¶’s [43-46, esp. 44-46]} are discharged longer in order to achieve balance, where those requiring longer charge and which do not hold enough charge to last long enough during charge faster would have less performance capability than those which charge quicker and can discharge for longer,), in the individualized control, controllable units assigned to the relatively higher placement in the hierarchy are activated for longer durations than controllable units assigned to the relatively lower placement in the hierarchy when the battery cells are operated in a discharging regime (Figs. 5 & 8 of Finberg, in view of ¶’s [43-47, esp. 44-47, where 46 states {“ a greater voltage, the processor 602 may increase the amount of time per cycle that the string-disconnect switch 606 is closed and, for a lesser voltage, decrease the amount of time per cycle”}] which describes the length of time discharging is based upon the voltage level for a single load), in the individualized control, controllable units assigned to the relatively higher placement in the hierarchy are activated for shorter durations than controllable units assigned to the relatively lower placement in the hierarchy when the battery cells are operated in a charging regime (Figs. 4 & 7 of Finberg, ¶’s [32-42 & 47, esp. 33 & 40-42] which demonstrates that those needing more charge will charge longer and have a higher ranking/hierarchy, with Fig. 7 demonstrating that 306 is charged longer than cells 304, 308, 310, & 312 while 302 is rested), and perform the individualized control to place one or more of the controllable units into a resting state based on an operational history of such one or more controllable units regardless of the estimated state of those controllable units (As the applicant noted and the examiner previously cited, ¶[07] of Finberg describes an under-performing or failed/fault cells as a reason for being bypassed. One of ordinary skill in the art understands that a cell being bypassed is in a resting state since it is not being charged or discharged by the circuit which applies charge or the load which discharge is extracted. Furthermore, for a cell to be determined either “faulty”, “failing,” and/or “under-performing,” one of ordinary skill in the art understands that this information would be based on the operational history of the battery cell. An underperforming cell would mean that it has not performed well enough in the past (i.e. history). a faulty/failing/unhealthy cell likewise is something that has been determined based on past information to not be performing correctly).
Independent Claim 16, Finberg discloses method (Figs. 4, 5, 7, & 8) for operating a battery control system (Figs. 1-3 & 6) having a plurality of battery cells (106 of Fig. 1, 202 of each of 200-200b of Fig. 2, 302a-312a of Fig. 3, and cells of string 604 in Fig. 6) arranged as a plurality of controllable units (inherent from the switching elements 108 of Fig. 1, 210/204 of Fig. 2, 302b-312b of Fig. 3, and 606 of Fig. 6; see ¶’s [05-07, 11, 37, 47]), each controllable unit including at least one of the battery cells of the plurality (see Figs. 1-3 & 6), the method comprising: measuring conditions of at least one battery cell of each controllable unit (402/502 of Figs. 4 & 5; 214, see Fig. 2 & ¶’s [25-28] along with 112 of Fig. 1, see ¶[24]); estimating a state of each controllable unit based on the measured conditions of the at least one battery cell in that controllable unit, wherein the estimated state is indicative of a performance capability of that controllable unit (¶[39]); determining a hierarchy of the plurality of controllable units, the hierarchy being based on the respective states of the controllable units (404 and 504 of Figs. 4 & 5, ¶[39] where selection of one cell vs selection of another is ranking and ranking is making a hierarchy as one having ordinary skill in the art understands); dynamically activating and deactivating individual ones of the controllable units based on the hierarchy such that a respective position of each of the controllable units within the hierarchy is used to set a duration of the activation of that controllable unit (404 and 504 of Figs. 4 & 5, ¶[39] where selection of one cell vs selection of another is ranking and ranking is making a hierarchy as one having ordinary skill in the art understands; ¶’s [09, 11, 33, 40-42, 46, 47, 52] describes this duration/delay/time; Figs. 7 & 8 further show readjustment of the hierarchy); adjusting ordering of the hierarchy in response to changes in the estimated states of one or more of the controllable units (¶’s [11, 42, 52]); and adjusting the ordering of the hierarchy in response to operational history of one or more of the controllable units regardless of any changes in the estimated states of those controllable units (¶’s [07, 09, 31, 47, 51] which describes whether a cell is healthy, or performing, or for those that are failed/faulty/aging/underperforming, which describes whether a cell is unhealthy, thus the extent of degradation is determined, thus the ordering of the hierarchy is adjusted by removing them, where to have an underperforming cell, there has to be a history of underperformance determined, thus it is based on that history).
Finberg discloses the battery-management instructions, when executed, cause controller circuitry to determine the hierarchy such that controllable units having estimated states indicative of relatively higher performance capability are assigned to a relatively higher placement in the first portion of the hierarchy, and controllable units having estimated states indicative of relatively lower performance capability are assigned to a relatively lower placement in the first portion of the hierarchy (¶[39] describes the ranking/hierarchy of cells, while ¶’s [07, 09, 31, 51] describes that certain cells which are faulty/underperforming are placed at the lowest part of the hierarchy; furthermore, see ¶[47] which states [“a cell having less capacity may be selected for charging or discharging for less total time (during the total charging or discharging cycle) than a cell having more capacity. In this fashion, each cell in a string may be charged to its individual Vmax (so that the voltage of every cell equals its Vmax at the end of a charging cycle) or discharged to its individual Vmin, (so that the voltage of every cell equals its Vmin at the end of a discharging cycle)”], Figs. 7 & 8 demonstrate that those cells which are much lower than others while charging are charged longer {¶’s [32-42, esp. 33 & 40-42] } and those much higher while discharging {¶’s [43-46, esp. 44-46]} are discharged longer in order to achieve balance, where those requiring longer charge and which do not hold enough charge to last long enough during charge faster would have less performance capability than those which charge quicker and can discharge for longer,), in the individualized control, controllable units assigned to the relatively higher placement in the hierarchy are activated for longer durations than controllable units assigned to the relatively lower placement in the hierarchy when the battery cells are operated in a discharging regime (Figs. 5 & 8 of Finberg, in view of ¶’s [43-47, esp. 44-47, where 46 states {“ a greater voltage, the processor 602 may increase the amount of time per cycle that the string-disconnect switch 606 is closed and, for a lesser voltage, decrease the amount of time per cycle”}] which describes the length of time discharging is based upon the voltage level for a single load), in the individualized control, controllable units assigned to the relatively higher placement in the hierarchy are activated for shorter durations than controllable units assigned to the relatively lower placement in the hierarchy when the battery cells are operated in a charging regime (Figs. 4 & 7 of Finberg, ¶’s [32-42 & 47, esp. 33 & 40-42] which demonstrates that those needing more charge will charge longer and have a higher ranking/hierarchy, with Fig. 7 demonstrating that 306 is charged longer than cells 304, 308, 310, & 312 while 302 is rested), and perform the individualized control to place one or more of the controllable units into a resting state based on an operational history of such one or more controllable units regardless of the estimated state of those controllable units (As the applicant noted and the examiner previously cited, ¶[07] of Finberg describes an under-performing or failed/fault cells as a reason for being bypassed. One of ordinary skill in the art understands that a cell being bypassed is in a resting state since it is not being charged or discharged by the circuit which applies charge or the load which discharge is extracted. Furthermore, for a cell to be determined either “faulty”, “failing,” and/or “under-performing,” one of ordinary skill in the art understands that this information would be based on the operational history of the battery cell. An underperforming cell would mean that it has not performed well enough in the past (i.e. history). a faulty/failing/unhealthy cell likewise is something that has been determined based on past information to not be performing correctly).
Dependent Claim 2, Finberg discloses the conditions measured by the sensing circuitry associated with each controllable unit include voltage of the at least one cell of that controllable unit, current through the at least one cell of that controllable unit, and temperature of at least one cell of that controllable unit (voltage, see Figs. 4 & 5).
Dependent Claim 3, Finberg discloses the state estimated by the controller circuitry includes a state of charge (SoC) value that is indicative of an extent to which the at least one cell of a controllable unit is charged relative to its capacity (¶[39]).
Dependent Claim 4, Finberg discloses the state estimated by the controller circuitry further includes a state of health (SoH) value that is indicative of an extent of degradation of the at least one cell of a controllable unit (¶’s [07, 09, 31, 47, 51] which describes whether a cell is healthy, or performing, or for those that are failed/faulty/aging/underperforming, which describes whether a cell is unhealthy, thus the extent of degradation is determined) .
Dependent Claim 5, Finberg discloses at least a first portion of the hierarchy is sorted in order of values of the respective estimated states of the controllable units (¶[39], 404 of Fig. 4, 504 of Fig. 5 describes the estimated states being involved in this ranking/hierarchy).
Dependent Claim 11, Finberg discloses a second portion of the hierarchy is sorted based on the performance history of certain ones of the controllable units (¶[39] describes the ranking/hierarchy of cells, while ¶’s [07, 09, 31, 51] describes that certain cells which are faulty/underperforming are placed at the lowest part of the hierarchy, where to know a cell is underperforming, it has to have a history of it).
Dependent Claim 12, Finberg discloses the second portion of the ordered set includes identifiers of certain controllable units which have experienced activation durations according to cell-resting criteria (see Figs. 7 & 8, along with ¶’s [42, 45-47] which determines those cells based on their prior activation periods/durations in the criteria) 
Dependent Claim 14, Finberg discloses the switching circuitry includes a series arrangement of the controllable units, and wherein in the individualized control, the controllable units of the series arrangement are sequentially activated and deactivated to produce a varying-voltage waveform (¶’s [11, 39-48, 52] describes this varying voltage waveform/change).
Dependent Claim 15, Finberg discloses in the individualized control, the controllable units are activated and deactivated in response to power demand information received from a controller associated with a load (Fig. 5 step 508, ¶’s [09, 11, 44, 48-54, e.g. 50 which describes an external to the battery motor controller] describes the demand information from a load).
Dependent Claim 17, Finberg discloses determining the hierarchy includes determining an ordered set of respective identifiers representing the controllable units (¶[39] a ranking is an ordered set of identifiers representing the controllable units).
Dependent Claim 18, Finberg discloses adjusting the ordering of the hierarchy includes sorting at least a first portion of the hierarchy in order of values of the respective estimated states of the controllable units (¶[39], 404 of Fig. 4, 504 of Fig. 5 describes the estimated states being involved in this ranking/hierarchy).
Dependent Claim 19, Finberg discloses in dynamically activating and deactivating individual ones of the controllable units, the controllable units are sequentially activated and deactivated to produce a varying-voltage waveform (¶’s [11, 39-48, 52] describes this varying voltage waveform/change).
Dependent Claim 20, Finberg discloses in dynamically activating and deactivating individual ones of the controllable units, the controllable units are activated and deactivated in response to power demand information received from a controller associated with a load (Fig. 5 step 508, ¶’s [09, 11, 44, 48-54, e.g. 50 which describes an external to the battery motor controller] describes the demand information from a load).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Finberg et al (USPGPN 20110057617) in view of Kristensen (USPGPN 20190103750)
Dependent Claim 7, Finberg is silent to the hierarchy is further determined based on a present temperature of each controllable unit.
Kristensen teaches the hierarchy is further determined based on a present temperature of each controllable unit (¶’s [152, 181, 182, 194] describes that the hierarchy is dependent upon a temperature of each cell, where over-temperature ones are in fault and so can be bypassed until they are no longer in fault, see further Claims 4 and 15 of Kristensen). One having ordinary skill in the art understands that a battery cell which is too hot or too cold could become damaged, which could serve to cause it to become inoperative, explode, catch flame, overheat other components, emit toxic gases, etc. Thus, Kristensen’s aspect serves to improve safety (see further ¶’s [136, 184, 187]) and battery longevity (a battery damaged less lasts longer)
It would have been obvious to a person having ordinary skill in the art to modify Finberg with Kristensen to provide improved safety.
Dependent Claim 8, Finberg teaches the hierarchy is further determined based on a combination of an estimated state of charge (SoC) value and an estimated state of health (SoH) value, of each controllable unit, wherein the SoC value is indicative of an extent to which the at least one cell of the controllable unit is charged relative to its capacity, and wherein the SoH value is indicative of an extent of degradation of the at least one cell of the controllable unit ((SOC described in ¶[39] of Finberg; SOH is described in ¶’s [07, 09, 31, 47, 51] which describes whether a cell is healthy, or performing, or for those that are failed/faulty/aging/underperforming, which describes whether a cell is unhealthy, thus the extent of degradation is determined of Finberg).
Finberg is silent to the hierarchy is further determined based on the present temperature.
Kristensen teaches the hierarchy is further determined based on the present temperature (¶’s [152, 181, 182, 194] describes all of temperature, SOC, and SOH being used to determine which cells are going to be included in the circuit, and these sections describes that the hierarchy is dependent upon a temperature of each cell, where over-temperature ones are in fault and so can be bypassed until they are no longer in fault, see further Claims 4 and 15 of Kristensen). One having ordinary skill in the art understands that a battery cell which is too hot or too cold could become damaged, which could serve to cause it to become inoperative, explode, catch flame, overheat other components, emit toxic gases, etc. Thus, Kristensen’s aspect serves to improve safety (see further ¶’s [136, 184, 187]) and battery longevity (a battery damaged less lasts longer)
It would have been obvious to a person having ordinary skill in the art to modify Finberg with Kristensen to provide improved safety.
Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Finberg et al (USPGPN 20110057617) in view of Takahashi et al (USPGPN 20120065824)
Dependent Claim 21, Finberg teaches performing a commissioning procedure applicable to deployment of a new controllable unit, wherein: the new controllable unit is exposed to an operating environment in which the plurality of controllable units are exposed; baseline measurements of a condition of the new controllable unit are made; additional measurements of the condition of the new controllable unit are made after a defined period of operation (see ¶’s [32-48] which describes making measurements several times).
Finberg is silent to the baseline measurements and the additional measurements are used to generate an internal model of the new controllable unit; the internal model is compared with empirical reference models to produce a comparison result; and a discovered state of the new controllable unit is estimated based on the comparison result, wherein the discovered state is indicative of a performance capability of that controllable unit.
Takahashi teaches the baseline measurements and the additional measurements are used to generate an internal model of the new controllable unit; the internal model is compared with empirical reference models to produce a comparison result; and a discovered state of the new controllable unit is estimated based on the comparison result, wherein the discovered state is indicative of a performance capability of that controllable unit (¶’s [69-72, 76, 77, 92, 155, 175, 178, esp. 69] describes that the OCV and internal resistance are determined in a model to determine the SOC which is in combination with a current integration method, where the current integration method involves determining values to compare at an initial time to a later time). Takahashi teaches that this provides a more accurate SOC estimation (¶’s [09,12,20,63,77, 179])
It would have been obvious to a person having ordinary skill in the art to modify Finberg with Takahashi to provide improved accuracy.
Dependent Claim 22, the combination of Finberg and Takahashi teaches the defined period of operation includes varying operational conditions over a duration sufficient to realize a change in the discovered state (¶’s [51, 114] of Worry, ¶[42] of Finberg involve delays to look at varying conditions over a sufficient period of time, as one having ordinary skill in the art would understand; Takahashi teaches the use of current integration, which occurs over a period of time which is necessary for a SOC to be noticeable, as one having ordinary skill in the art would understand would need to occur).
Dependent Claim 23, the combination of Finberg and Takahashi teaches the internal model represents parameters that include internal resistance and open circuit voltage (Takahashi teaches the use of both in ¶[69]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN T TRISCHLER whose telephone number is (571)270-0651. The examiner can normally be reached 9:30A-3:30P (often working later), M-F, ET, Flexible. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 5712722312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOHN T TRISCHLER/            Primary Examiner, Art Unit 2859